Title: To Thomas Jefferson from Henry Dearborn, 14 January 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            January 14th. 1803
          
          I herewith enclose a rough draught of a report on Indian affairs. will you please to make such amendments and alterations as it may require, and a form for the heading or preamble. 
          I am Sir with sentiments of respectfull consideration your Humb Servt.
          
            H. Dearborn
          
        